Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on May 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,629,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed method for treatment of a root canal comprising inserting an insulator and a pair of electrodes into the root canal and the disinfectant fluid, the pair of electrodes including an outer electrode external to the insulator and exposed to the fluid along a length of the insulator and a second electrode, the second electrode including an insulated portion located within the insulator and an exposed portion extending distally from a distal end of the insulator into an apical portion of the root canal in combination with the other claimed limitations.
With respect to claim 15, inserting a flexible pair of electrodes with an insulator into a fluid in the canal, the pair of electrodes including an outer electrode external to the insulator and exposed to the fluid along a length of the insulator and a second electrode, the second electrode including an insulated portion located within the insulator and an exposed portion of the second electrode from a distal end of the insulator into an apical portion of the root canal and exposed to the fluid in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/3/2021